Citation Nr: 0526557	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  98-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran provided testimony at a June 2003 Travel Board 
hearing over which the subscribed Veterans Law Judge 
presided.  A transcript of these proceedings has been made a 
permanent part of the veteran's claims folder.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its November 2003 
Board remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to January 12, 1998, the veteran had bilateral 
below-the-knee varicose veins that were productive of 
swelling, evidence of insufficiency of the greater saphenous 
vein and evidence of varicose veins in the right leg with 
application of a tourniquet; the veteran had no more than 
moderately severe bilateral varicose veins, and there is no 
evidence of involvement of the long saphenous, ranging over 2 
cm. in diameter marked distortion and sacculation, with edema 
or episodes of ulceration without involvement of deep 
circulation.  

3.  Since January 12, 1998, the veteran's varicose veins in 
the left leg are productive of mild swelling treated with 
compression stockings and elevation, without current evidence 
of statis pigmentation, eczema or ulcerations.  

4.  Since January 12, 1998, the veteran's varicose veins in 
the right leg are productive of mild swelling that is treated 
with elevation and compression stockings; there is no current 
evidence of persistent swelling, incompletely relieved by 
elevation of the extremity with or beginning statis 
dermatitis or eczema.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for an evaluation 
in excess of 30 percent for bilateral varicose veins have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7120.  

2.  On or after January 12, 1998, the criteria for an 
evaluation in excess of 20 percent for varicose veins in the 
left leg have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2004); 4.104, Diagnostic Code 
7120.  

3.  On or after January 12, 1998, the criteria for an 
evaluation in excess of 10 percent for varicose veins in the 
right leg have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2004); 4.104, Diagnostic Code 
7120.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a rating higher 
than 30 percent for his varicose veins.  He testified at 
January 1998 and March 1998 RO hearings and at a June 2003 
Travel Board hearing that his varicose veins appear 
predominantly below the knee of the left leg.  He contends 
that on the right leg, varicose veins are beginning to show, 
as well.  The veteran reports that he has been treated by a 
venous specialist in Philadelphia, Pennsylvania, that he is 
treated with compression stockings and elevation and that his 
current symptoms include pain, and swelling of the lower 
extremities, poor circulation, discoloration and skin 
changes.  The veteran states that he believes he has venous 
insufficiency.  He has denied having ulceration, sores or 
blood clots.  He also reports that he suffers especially 
because his current employment requires him to stand for 
prolonged periods.  The veteran's representative argued at 
the June 2003 Travel Board hearing that the veteran is 
entitled to a 40 percent rating for varicose veins in each 
lower extremity.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

In the present case, service connection has been established 
for bilateral varicose veins, and the veteran has been 
afforded a 30 percent rating effective from November 1969.  
This rating is protected under the provisions of 38 C.F.R. 
§ 3.951.  

In 1997, the veteran filed a claim for an increased rating 
for service-connected varicose veins.  It is important to 
note that the criteria for rating varicose veins were revised 
during the course of the veteran's appeal.  These changes 
became effective January 12, 1998.  See 63 Fed. Reg. 37778-
37779 (July 14, 1998).  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

In the present case, the RO determined that the veteran is 
entitled to a combined 30 percent for his service connected 
varicose veins and upon consideration of the new rating 
criteria assigned a 20 percent rating for the left leg and a 
10 percent rating for the right leg.  After consideration of 
the bilateral factor, the combined rating remained 30 
percent.  

Prior to January 12, 1998

The Board has reviewed all pertinent evidence of record, 
including the February 1997 private treatment report from W. 
J. Meis, D.O and the August 1997 VA examination report, and 
finds that the preponderance or the evidence is against a 
schedular evaluation higher than 30 percent for bilateral 
varicose veins prior to January 12, 1998.  

Under the criteria in effect prior to January 12, 1998, a 30 
percent rating is warranted for bilateral, moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2-centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation.  Where there is severe disability 
involving superficial veins above and below the knee with 
involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration without involvement of deep 
circulation, a 40 percent rating is assigned for unilateral 
involvement and a 50 percent evaluation is warranted for 
bilateral involvement.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997).  

The Board finds that prior to January 12, 1998, the veteran 
did not demonstrate the degree of disablement that would 
warrant a rating in excess of 30 percent under the old 
criteria.  The varicose veins in the left leg were productive 
of swelling or edema in that extremity.  At the 1997 
examination the veteran was noted to have dilated 
varicosities in the posterior and medial aspect of the lower 
extremity thought to be consistent with insufficiency in the 
greater saphenous vein.  When VA examined him in August 1997, 
varicose veins were observed in the left calf.  The examiner 
did note indurated areas that suggested thrombophelbitis.  No 
varicose veins could be observed in the right leg without the 
application of a tourniquet.  The veteran showed no more than 
moderately severe bilateral varicose veins.  

There is no clinical evidence to support a finding of severe 
varicose veins, involvement of the long saphenous vein 
ranging over 2 cm. in diameter, marked distortion, 
sacculation or episodes of ulceration without involvement 
with deep circulation.  Consequently, the preponderance of 
the evidence is against a rating in excess 30 percent for 
bilateral disability prior to that January 12, 1998.  

Since January 12, 1998.  

As noted above, the veteran has a protected rating of 30 
percent for varicose veins, and the RO currently has assigned 
a combined rating of 30, consisting of a 20 percent rating 
for the left leg, a 10 percent rating for the right leg and 
the bilateral factor.  At this stage of the discussion, the 
question before the Board is whether the veteran meets the 
criteria for higher ratings for varicose veins in each leg.  

The Board has considered all pertinent evidence including the 
January 22, 1998 and June 2003 reports from Dr. Meis and the 
reports of the April 1998, June 2004 and March 2005 VA 
examinations.  On the basis of this review, the Board finds 
that the preponderance of the evidence is against ratings for 
varicose veins.  Neither version of the rating schedule 
pertaining to varicose veins is more advantageous in this 
case, as neither the old or new regulations gives rise to a 
higher rating.  

Various changes brought about by the amended criteria for 
varicose veins that became effective January 12, 1998, 
include the elimination of a 30 percent rating and provisions 
for separate ratings for varicose veins for each extremity 
involved.  A 10 percent evaluation is warranted for varicose 
veins manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent evaluation is warranted 
for persistent edema incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  The next higher evaluation of 40 percent requires 
persistent edema and statis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2004).  A note following Diagnostic 
Code 7120 provides that the evaluations are for involvement 
of a single extremity and that if more than one extremity is 
involved, each extremity is to be separately rated.  

For the veteran to prevail in his claim for an increase for 
varicose veins in the left leg, he must satisfy the criteria 
of the next higher evaluation of 40 percent that requires 
persistent edema and statis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2004).  

The veteran has demonstrated some swelling in the lower 
extremities and observable varicose veins on the left leg 
along the course of the short saphenous vein posteriorly and 
laterally.  Dr. Meis, in a June 2003 statement observed that 
the veteran had multiple large dilated varicosities noted on 
the lower extremities, particularly on the left side where 
the lesser saphenous vein was dilated and distended.  The 
most recent VA examinations conducted in June 2004 and March 
2005 show that swelling in the left lower extremity is mild 
in degree.  The examiner suggests that swelling in the lower 
extremity may be produced by the beta-blockers used to treat 
the veteran's nonservice-connected high blood pressure.  In 
addition, at the June 2004 examination, the veteran reported 
using compression hose, afforded him some relief of his 
symptoms.  In addition, the veteran provided testimony to the 
effect that he has been advised to use elevation of the 
extremity to reduce his symptoms.  

The April 1998 VA examination report shows that the examiner 
observed that the veteran had evidence minimal brawny 
changes, without ulcerations, skin breakdown, or varicose 
veins above the knee.  The June 2004 VA examination shows 
there was evidence of moderate skin pigmentation of the lower 
third of the leg.  The veteran complained of itching that the 
examiner noted was indicative of the early stages of statis 
dermatitis.  On reexamination in March 2005, there was no 
evidence of skin pigmentation on the left leg.  

In June 2004, examination showed that the medial side of the 
leg as well as behind the knee showed that valves protecting 
the perforators were all incompetent, meaning that with 
contraction of the muscles as with walking, the blood would 
reflux from the deep to the superficial system.  There was no 
evidence of deep venous involvement.  When the veteran was 
evaluated in March 2005, the examiner noted that the 
subjective complaints were disproportionate to the mild 
nature of the veteran's varicose veins.  

The clinical records since January 1998 do not show that the 
varicose veins in the left leg are productive of persistent 
edema and statis pigmentation or eczema, with or without 
intermittent ulceration.  Although some mild swelling has 
been observed, relief of symptoms is indicated by the use of 
compression hose and elevation.  The presence of stasis 
pigmentation or eczema was ruled out on the most recent 
examination.  Moreover, there is no evidence of any 
ulcerations.  In view of the foregoing, the preponderance of 
the evidence is against an evaluation higher than 20 percent 
for varicose veins in the left lower extremity.  

With respect to the right leg, for the veteran to prevail on 
his claim for a higher rating, he must demonstrate that he 
satisfies the criteria for the next higher evaluation of 20 
percent that requires persistent edema incompletely relieved 
by elevation of an extremity, with or without beginning 
stasis pigmentation or eczema.  The record shows that there 
has been minimal visual evidence of varicose veins in the 
right leg, except, as noted above, with application of a 
tourniquet during the 1997 VA examination.  The clinical 
records show that disability in the right leg is productive 
of some mild swelling shown on VA examinations conducted in 
June 2004 and March 2005.  The March 2005 VA examination 
report shows that swelling in the extremities may be 
associated with medication use to treat the veteran's 
nonservice-connected high blood pressure.  Other physical 
findings appear to refer principally to the left lower 
extremity that historically has been the worse of the two.  

The treatment reports from January 1998 show that the 
disability in the right leg is not productive of persistent 
swelling, incompletely relieved by elevation of the extremity 
with or without beginning statis dermatitis or eczema.  The 
veteran has been prescribed compression stockings and has 
been instructed to use elevation to relieve his symptoms.   
In view of the foregoing, the preponderance of the evidence 
is against a higher schedular rating for bilateral varicose 
veins in either the left or the right leg.  

Extraschedular Ratings

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In the instant case, the schedular ratings are not 
inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
requires routine therapy or outpatient treatment that would 
result in a disruption of his daily routine to an inordinate 
degree.  

The Board finds it is quite conceivable that the veteran's 
service-connected varicose veins could have a negative impact 
on his employment.  A June 2003 statement from Dr. Meis shows 
that the veteran complained of significant leg edema, 
worsened after work because his job required prolonged 
standing.  The Board, however, is not convinced that the 
service-connected varicose veins are productive of marked 
interference with the veteran's employment.  The veteran is 
advised that the rating of 30 percent (20 percent for the 
left leg and 10 percent for the right leg) is reflective of 
degree of disablement produced by the service-connected 
disability.  Consequently, a higher rating is not warranted 
on extraschedular grounds.  

Veterans Claims Assistance Act of 2000

Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of its duties to assist and 
notify him in the December 2001 and May 2004 letters.  The RO 
afforded the veteran details about the sources of evidence 
that might show his entitlement.  Specifically, the veteran 
was informed of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  The 
Board observes that the RO specifically provides information 
concerning how the veteran could prevail on his claim for a 
higher rating.  

In this case, the initial denial of a higher rating for the 
service-connected varicose veins was issued prior to the 
passage of VCAA.  The veteran was advised of the change and 
associated responsibilities by a full and complete notice 
letters.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  

The RO did not specifically ask the veteran to submit all 
evidence in his possession.  He was, however, advised that it 
was his responsibility to make sure the VA received all 
pertinent records.  Any prejudice would exist only if the 
appellant had evidence in his possession, not previously 
submitted, that is of the type that should be considered by 
VA in assessing his claim.  Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. April 14, 2005).  

With respect to the duty to assist, VA obtained and 
associated the veteran's VA treatment records and assembled 
reports of private treatment.  In addition, the RO also 
provided the veteran with VA examinations to determine 
current nature and severity of his service-connected 
disabilities and provided him an opportunity to provide 
testimony at a Travel Board hearing in June 2003.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board's proceeding to 
the merits of the claim.  




ORDER

An increased rating for bilateral varicose veins is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


